Citation Nr: 0106469	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-04 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with a history of Osgood-
Schlatter's disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee with a history of Osgood Schlatter's 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 RO decision which granted 
increased ratings, from 0 to 10 percent, for each of the 
veteran's right and left knee disabilities.  By a July 1999 
RO decision the veteran was granted an increased rating, from 
10 to 20 percent, for each of the right and left knee 
disabilities.  The veteran continues to appeal for higher 
ratings.

In December 1999, the veteran indicated he wanted a Travel 
Board hearing, and in a July 2000 statement, the veteran 
withdrew his hearing request. 


REMAND

Following the issuance of the last supplemental statement of 
the case (SSOC), dated in December 1999, additional evidence 
was added to the record, which consists of VA X-ray studies 
of the knees conducted on June 21, 1999, and such bears on 
the claim for increased ratings for right and left knee 
disabilities, which is currently in appellate status.  The RO 
must consider the additional evidence, readjudicate the 
claims, and issue an appropriate SSOC if the claim is denied.  
38 C.F.R. §§ 19.31, 19.37(a) (2000).

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
The RO should readjudicate the claims for 
increased ratings in light of all of the 
evidence received since the issuance of 
the last SSOC in December 1999.  If the 
claims are denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


______________________________
G. H. Shufelt
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


